UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJanuary 29, 2012 - or - ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-173579 LRI Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 20-5894571 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3011 Armory Drive, Suite 300, Nashville, Tennessee37204 (Address of principal executive offices) (Zip Code) (615)885-9056 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).xYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer x Smaller reporting company ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨YesxNo As of March 12, 2012, the registrant has 1 Common Unit, $0.01 par value, outstanding (which is owned by Roadhouse Parent Inc., the registrant’s direct owner), and is not publicly traded. LRI HOLDINGS, INC. QUARTERLY REPORT ON FORM 10-Q QUARTERLY PERIOD ENDED JANUARY 29, 2012 TABLE OF CONTENTS PARTIFINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Stockholders’ Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to the Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item3. Quantitative and Qualitative Disclosures About Market Risk 24 Item4. Controls and Procedures 24 PART IIOTHER INFORMATION Item 1. Legal Proceedings 25 Item1A. Risk Factors 25 Item 5. Other Information 25 Item 6. Exhibits 26 Signatures 27 - 2 - Table of Contents PART I—FINANCIAL INFORMATION ITEM 1—FINANCIAL STATEMENTS LRI Holdings, Inc. Condensed Consolidated Balance Sheets (In thousands, except share data) January 29, 2012 July 31, 2011 ASSETS (unaudited) Current assets: Cash and cash equivalents $ $ Receivables Inventories Prepaid expenses and other current assets Income taxes receivable Deferred income taxes Total current assets Property and equipment, net Other assets Goodwill Tradename Other intangible assets, net Total assets $ $ LIABILITIES AND STOCKHOLDER’S EQUITY Current liabilities: Accounts payable $ $ Intercompany payable Other current liabilities and accrued expenses Total current liabilities Long-term debt Deferred income taxes Other long-term obligations Total liabilities Commitments and contingencies (Note5) - - Stockholder’s equity: Common stock ($0.01 par value; 100 shares authorized; 1 share issued and outstanding) - - Additional paid-in capital Retained (deficit) earnings ) Total stockholder’s equity Total liabilities and stockholder’s equity $ $ See accompanying notes to condensed consolidated financial statements. - 3 - Table of Contents LRI Holdings, Inc. Condensed Consolidated Statements of Operations (unaudited) (In thousands) Thirteen weeks ended January 29, 2012 (Successor) Thirteen weeks ended January 30, 2011 (Successor) Twenty-six weeks ended January 29, 2012 (Successor) Period from October 4, 2010 to January 30, 2011 (Successor) Period from August 2, 2010 to October 3, 2010 (Predecessor) Revenues: Net sales $ Franchise fees and royalties Total revenues Costs and expenses: Restaurant operating costs: Cost of goods sold Labor and other related expenses Occupancy costs Other restaurant operating expenses Depreciation and amortization Pre-opening expenses General and administrative Impairment and store closing charges - - - Total costs and expenses Operating income (loss) ) Interest expense, net Other income, net - ) - ) ) Income (loss) before income taxes ) ) ) Income tax expense (benefit) Net income (loss) Undeclared preferred dividend - ) Net income (loss) attributable to common stockholders $ $ $ ) $ ) $ ) See accompanying notes to condensed consolidated financial statements. - 4 - Table of Contents LRI Holdings, Inc. Condensed Consolidated Statements of Stockholders’ Equity (unaudited) Total Additional Retained stockholders’ Preferred Common paid-in earnings equity Shares Amount (In thousands, except share data) Shares Amount capital (deficit) (Permanent) (Temporary) (Temporary) Balances at August 1, 2010 (Predecessor) $
